Title: From James Madison to the Senate, [4 April 1816]
From: Madison, James
To: Senate


                    
                        [4 April 1816]
                    
                    I withdraw the nominations of John Balkam, William Campbell and John Burley, as stated in my message of the 21st March: and I nominate the said John Balkam, of Massachusetts, to be principal assessor for the 1st. Collection district of the same state in the place of Shubael Downes resigned: The Said William Campbell of Virginia, to be principal assessor, for the 10th Collection district of the same state in the place of William I. Welken resigned: The said John Burley of Massachusetts to be principal assessor for the ninth Collection district of Massachusetts in the place of Edward Toppan.
                    I nominate, Martin Bickham, of New Jersey to be consul for the Isle of France in the place of William Buchanan deceased.
                    
                        
                            James Madison
                        
                    
                